Citation Nr: 1540507	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the loss of use of a creative organ, to include as secondary to service-connected fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran had active service from January 2000 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied service connection for inability to have children, post status voluntary tubal occlusion.  The Board has recharacterized the issue as shown on the title page to comport with all aspects of the Veteran's claim.

During the pendency of the appeal the Veteran was service-connected for fibroids.   Therefore in evaluating the claim for service connection for a gynecological disorder, including infertility, consideration must be given to secondary service connection due to fibroids.

In March 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's March 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

The tubal ligation and subsequent partial salpingectomy with endometrial ablation performed in service were elective procedures without unusual results or additional disability.

CONCLUSION OF LAW

Service connection for the loss of use of a creative organ, to include as secondary to service-connected fibroids, were not incurred in or aggravated by active service; the tubal ligation and subsequent partial salpingectomy with endometrial ablation performed in service were elective procedures without unusual results or additional disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter sent to the Veteran in March 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  These letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained copies of the Veteran's available service treatment records, VA treatment records, and reports of VA examination.  The Board also notes that the July 2013 VA examination was in substantial compliance with the Board's March 2013 remand instructions.  That examination contained a medical opinion that addressed the etiology.  Also, all available VA treatment records and reports of VA examination were associated with the claims file.  

The Board notes that the Veteran and her representative have contended that the July 2013 examination was not thorough.  See July 2015 Appellant's Post-Remand Brief.  However, the Board finds that the examination report reflects that the examiner reviewed the claims file in its entirety, interviewed the Veteran, provided a thorough and detailed report, rendered opinions pursuant to the March 2013 remand instructions, and provided an explanation for her conclusions.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing her with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for her claim pursuant to 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that there is substantial compliance with the Board's March 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor her representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that she developed the loss of a creative organ as a result of an April 2007 surgery during service.

The Board notes that the Veteran does not dispute that she voluntarily underwent an elective tubal occlusion or ligation surgery in April 2006.  Indeed, April 2006 service treatment records show that the Veteran desired permanent sterilization.  She had no desire for future childbearing even if she were to marry.  She attended the tubal class one year prior and still desired permanent sterilization.  There was no indication of any complications resulting from this surgery.

For the sake of argument, while the tubal ligation was performed in service, the medical evidence does not indicate that the tubal ligation was performed due to medical necessity.  The objective evidence also demonstrates no chronic disability warranting VA compensation was produced by the procedure.  Moreover, there is medical evidence that tends to show that the intended medical outcome, prevention of future pregnancy by tubal ligation, was achieved by the surgery in service. 

Accordingly, the weight of the evidence is to the effect that the tubal ligation was appropriately performed in service, with the anticipated outcome of infertility resulting.  While the surgery was not ameliorative in the sense that there was no disease, disorder, or defect being corrected, it was ameliorative in the sense of providing a medically acceptable change in the Veteran's physiology - sterilization - with no evidence being set forth that the outcome was not desired by the Veteran; hence, the then-desired in-service sterilization was not a negative outcome for which disability compensation may be paid.  See 38 C.F.R. § 3.306(b)(1)  (compensation not payable for usual effects of ameliorative procedures performed in service).

As there were no complications noted or reported resulting from the tubal ligation in 2006, no disability was demonstrated during the Veteran's period of service.  For the above reasons, service-connection for tubal occlusion surgery has not here been established, either through the clinical record or through the Veteran's own statements.

As to the Veteran's primary contention that she developed the loss of a creative organ due to a later April 2007 surgery during service, service treatment records show that in April 2007, the Veteran complained of chronic pelvic pain since her bilateral tubal ligation in April 2006.  She desired surgical management.  Additionally, the Veteran continued to have heavy bleeding since discontinuing Depo-Provera.  For treatment, she had continued Depo-Provera.  At times, she needed double coverage.  The Veteran was scheduled for operative laparoscopic salpingectomy, dilation and curettage (D&C), hysteroscopy and [endometrial] ablation.  The diagnosis and treatment plan were formulated with the staff physician.  The staff physician explained the risks, benefits, and alternatives of surgery with the Veteran.  Such were delineated in the separate consent form.  The Veteran expressed understanding and desired to proceed.

The Veteran asserts that she was told there was just one option available to her at the time and that the side effects of the April 2007 surgery resulted in her inability to bear children. 

Pursuant to the March 2013 Board remand, the AOJ obtained a VA medical opinion in July 2013 to address, in part, whether the Veteran's in-service gynecological treatment caused or contributed to the Veteran's reported inability to have children.  The examiner noted review of the Veteran's claims file in its entirety.  Review of the claims file showed that the Veteran underwent a laparoscopic tubal occlusion with falope ring in [April] 2006.  Review of the preoperative history and physical states that the Veteran was counseled regarding the permanent and irreversible nature of the tubal occlusion and appropriate alternative forms of contraception were discussed with the Veteran.  Review of the operative report post-surgery revealed a small posterior intramural/submucosal myoma noted.  Review of progress notes following this reveal the Veteran began reporting pain and heavy irregular bleeding following the tubal occlusion.  The bleeding was successfully treated with Depo-Provera, though the Veteran did have some moderate breakthrough bleeding documented while on Depo-Provera.  Review of the preoperative history and physical for the proposed surgery for treatment of her pain and bleeding revealed appropriate counseling with discussion of alternate therapies.  Operative report from the Veteran's surgery was also reviewed.

When opining whether the Veteran was incapable of having children even if the tubular occlusion were reversed, the July 2013 VA examiner opined that pregnancy rates following tubal reanastomosis was at best 60 percent.  She stated that the Veteran was less likely of conceiving given the portion of her right fallopian tube that was excised with her last surgery.  It was further complicated by the fact that the endometrial ablation is a relative contraindication to pregnancy given the increased rates of spontaneous abortion, placental implantation abnormalities, growth restriction, and pre-term delivery.  However, the examiner noted that it was conceivable that the Veteran could conceive following tubal reanastomosis. 

When opining whether the Veteran's inability to have children was due to her in-service gynecological treatment, to include procedures done in [April] 2007, apart from the tubal occlusion, the examiner opined that it was more likely than not that the Veteran was not a candidate to pursue future pregnancies.  It was more likely than not that the Veteran's inability to have children was due to the partial salpingectomy and endometrial ablation.

Although the July 2013 VA examiner opined that it was more likely than not that the Veteran's inability to have children was due to the April 2007 surgery, the examiner also stated that pregnancy rates following the Veteran's initial April 2006 tubal reanastomosis were at best 60 percent.  Furthermore, the April 2007 service treatment record clearly documents that the procedures were elective and that the Veteran's informed consent to proceed with the surgery was obtained.  The physician also discussed with her the specific risks, benefits, and alternatives of the surgery.  The Veteran's contentions that the procedure she underwent was the only option presented to her and that she was not informed of alternatives of the surgery are not credible based upon the April 2007 service treatment medical record.

Additionally, the Board finds that the April 2007 surgery, alone, did not cause the Veteran to be incapable of having children.  Indeed, her chance of pregnancy was reduced to "at best" 60 percent following the earlier April 2006 surgery.  The Board acknowledges that the April 2007 surgery additionally reduced the Veteran's chances of pregnancy.  However, the mere reduction of the ability to conceive does not constitute a disability for VA purposes.  In other words, no disabling residual of the April 2007 surgery, by itself, is shown by the medical evidence.  Even without such finding, the Board has determined that the procedure was elective and after being informed of the risks, benefits, and alternatives of the surgery, the Veteran still consented to proceed.

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Pursuant to the March 2013 Board remand, the July 2013 VA examiner provided an opinion on whether the Veteran's inability to have children was caused or aggravated by her service-connected fibroids.  The examiner opined that it was less likely than not that the Veteran's inability to have children was caused or aggravated by her service-connected fibroids.  She explained that the fibroid noted in the Veteran's medical records was small and posterior in location.  The fact that it was visible on laparoscopy suggested it was intramural or subserosal.  These type of fibroids were not associated with infertility.  The location was also not significantly associated with the menstrual complaints, which led to the endometrial ablation; therefore, it was exceptionally unlikely that the Veteran's abnormal bleeding, pelvic pain, or inability to have children was related to this fibroid.  

The Board accepts the July 2013 VA examiner's opinions as being the most probative medical evidence on the subjects herein, as such were based on a review of all historical records to include service treatment records, and contains rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Furthermore, there are no contrary opinions of record.  

For these reasons, the Board concludes that the claim of entitlement to service connection for the claimed loss of use of a creative organ, to include as secondary to service-connected fibroids must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for the loss of use of a creative organ, to include as secondary to service-connected fibroids is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


